Christianson, J.
The sole question presented on this appeal is whether a contract for the cropping of land must be filed in the office of the register of deeds of the county in which the land is situated in order to render effective, as a chattel mortgage, a provision therein reserving title to the crops in the owner of the land. This question was answered in the negative in Merchants’ State Bank v. Sawyer Farmers’ Co-op. Asso. 14 A. L. R. 1353, 182 N. W. 263. he authorities cited and arguments advanced by the respective parties in this case were all considered in determining Merchants’ State Bank v. Sawyer Farmers’ Coop. Asso. supra, and the views of the members of this court have undergone no change since that case was decided. On the authority of that case the judgment appealed from is reversed and the cause remanded for further proceedings consistent with this opinion.
BirdzSll and Bronson, JJ., concur.